Citation Nr: 0918452	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
evaluated as noncompensable prior to July 21, 2008, and as 30 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from March 1970 to March 1972 
and from December 1990 to May 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In August 2003, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing has 
been associated with the claims folder.

The Board remanded the case to the RO in November 2004.  In a 
January 2006 decision, the Board denied the Veteran's claim 
for a compensable evaluation for his service-connected 
anxiety disorder.

The Veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  A Joint Motion for 
Remand was filed by the appellant and the VA General Counsel, 
indicating that remand was required on the basis that the RO 
failed to fully comply with the instructions of the Board's 
November 2004 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In September 2007, the Court vacated the Board's 
decision and remanded the matter, pursuant to the joint 
motion. 

In conjunction with the Court's Order, the Board remanded 
this matter for further development in May 2008, to include a 
VA examination.

In a February 2009 rating decision, the Appeals Management 
Center (AMC), in Washington, D.C., acting on behalf of the 
RO, awarded a 30 percent rating for the Veteran's service-
connected anxiety disorder, effective from July 21, 2008.  
The issue on the title page has been recharacterized to 
reflect the current status of the claim on appeal.

The appeal is REMANDED to AMC.  VA will notify the appellant 
if further action is required.


REMAND

In its May 2008 remand, the Board requested that the Veteran 
undergo VA examination to determine the current severity and 
all manifestations of his service-connected anxiety disorder, 
and if any currently diagnosed depression was related to his 
previously diagnosed anxiety disorder.  
 
In July 2008, a VA psychologist examined the Veteran and 
indicated that he more likely than not continued to have an 
anxiety disorder diagnosis.  He further noted that the 
Veteran's depression was not related to his service-connected 
anxiety.  The examiner also indicated that the Veteran's 
social functioning was significantly impaired and that a 
significant portion of this impairment stemmed from his 
interpersonal isolation related to his depression.  However, 
the VA examiner noted that the Veteran described significant 
social isolation related to his anxiety.  The VA psychologist 
observed that the Veteran's anxiety produced some 
occupational impairment.  He noted that the Veteran used some 
sick leave due to his headaches.  The Veteran stated that he 
had been able to maintain steady employment despite his 
limitations, indicating that his functional impairment was 
among his strongest areas.  The examiner rendered Axis I 
diagnoses of generalized anxiety disorder; recurrent major 
depressive disorder; and sub clinical military related PTSD.  
A score of 61 was assigned on the Global Assessment of 
Functioning (GAF) scale of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), that reflected mild anxiety 
disorder symptoms and some difficulty in social and 
occupational functioning due to anxiety.  

But, in written statements received at the Board on April 17, 
2009, the Veteran indicated that he had no ambition to get 
out of bed, to bathe or dress himself, or to clean his house.  
He stated that he did not want to talk to anyone and that he 
had no social life.  The Veteran reported that he did not 
want to wake up at times.  This would go on for months at 
that time.  He stated that he felt like he had no reason to 
live.  

Furthermore, the Veteran noted that he would wake up 
screaming and soaked with sweat and shaking.  He stated that 
his girlfriend had been witness to this when she visited in 
March.  The Veteran indicated that he would become nervous 
around people and his hands would shake.  He was unable to 
carry on a conversation.  He noted that his problems were 
worsening daily.  The Veteran stated that he was missing a 
lot of work because of his anxiety and depression.  He 
reported that his medication was not helping.  He stated that 
he had no social life, even with his children.  The Veteran 
felt that he met the criteria for a 70 percent evaluation.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  While the Veteran was afforded a VA examination 
in July 2008, the symptomatology that has been attributed to 
his anxiety, that was noted to cause mild to moderate 
occupational and social impairment at the time of the July 
2008 examination, is alleged to have worsened based upon the 
Veteran's recently received statements.  In the interest of 
due process and fairness, the Board believes an additional VA 
examination to determine the extent of any current anxiety 
disorder is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA 
medical records regarding the 
Veteran's treatment for the period 
from June 2008 to the present, and any 
additional private records identified 
by him.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.	The Veteran should be afforded a VA 
psychiatric examination, performed by 
a qualified physician, i.e., a 
psychiatrist, (preferably one who has 
not previously examined the Veteran), 
to determine the current severity and 
all manifestations of his service-
connected anxiety disorder.  All 
appropriate tests and studies should 
be performed and all clinical findings 
should be reported in detail. 

a.	The examiner is to indicate, with 
respect to each of the 
psychiatric symptoms identified, 
whether such symptom is a symptom 
of the Veteran's service-
connected anxiety disorder.

b.	The examiner should provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the Veteran's 
service-connected anxiety 
disorder, including whether the 
disorder interfered with his 
ability to work, or rendered him 
unable to obtain and maintain 
substantially gainful employment.

c.	To the extent possible, the 
manifestations of the Veteran's 
service-connected anxiety 
disorder are to be distinguished 
from those of any other mental 
disorder found to be present.

d.	If there are other psychiatric 
disorders found, in addition to 
generalized anxiety disorder, the 
examiner should reconcile the 
diagnoses and specify which 
symptoms are associated with each 
of the disorder(s).  If certain 
symptomatology cannot be 
dissociated from one disorder or 
another, it should be so 
indicated.

e.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (GAF score), only as it 
relates to the Veteran's service-
connected anxiety disorder or 
other psychiatric disability that 
the examiner finds is related to 
generalized anxiety disorder, and 
an explanation of what the 
assigned score represented.

f.	The examiner is requested to 
render an opinion as to whether 
the symtoms described in the 
Veteran's written statements, 
received at the Board on April 
17, 2009, are reflective of his 
service-connected anxiety 
disorder, or of a non-service-
connected psychiatric disorder.

g.	In rendering an opinion, the VA 
examiner is particularly 
requested to address the 
independent medical opinion 
rendered by a VA psychiatrist in 
May 2005 (to the effect that it 
was more likely than not that the 
Veteran's major depression was a 
separate condition unrelated to 
his service-connected anxiety 
disorder); and opinion rendered 
by the VA examiner in July 2008 
(to the effect that the Veteran's 
depression was not related to his 
service-connected anxiety and 
that the service-connected 
anxiety caused significant social 
isolation and some occupational 
impairment).

h.	A complete rationale is to be 
provided for all opinions 
rendered.   The claims file 
should be made available to the 
examiner for review prior to the 
examination.  

3.	The Veteran should be advised in 
writing that it is his responsibility 
to report for the VA examination(s), 
to cooperate with the development of 
his claim, and that the consequences 
for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that 
notice scheduling the examination was 
sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
an increased rating for his anxiety 
disorder, evaluated as noncompensable 
prior to July 21, 2008, and as 30 
percent disabling thereafter.  If the 
benefits are not granted, the Veteran 
and his representative, if any, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.



(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

